Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered June 2, 2006, convicting defendant, after a nonjury trial, of endangering the welfare of a child, and sentencing her to a term of 60 days and three years’ probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is an insufficient basis for disturbing the court’s credibility determinations, including its resolution of inconsistencies in testimony concerning the child’s injuries. Concur — Friedman, J.R, Catterson, Moskowitz, Freedman and Abdus-Salaam, JJ.